                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division                         p      II   L
                                                                                b
EARLANDO MARIO HARRISON,                                                              JAN 3 12019        u
                                                                                 CLERK, U.S. DISTRICT COURT
       Petitioner,                                                                     RICHMOND. VA


V.                                                          Civil Action No. 3:18CV85-HEH


B. BAKER,

       Respondent.

                               MEMORANDUM OPINION
                               (Granting Motion to Dismiss)

       Earlando Mario Harrison, a Virginia state prisoner proceeding pro se, brings this

petition pursuant to 28 U.S.C. § 2254("§ 2254 Petition," EOF No. 1) challenging his
convictions in the Circuit Court for the City ofHampton, Virginia ("Circuit Court").

Harrison argues that he is entitled to relief on the following grounds:'
       Claim One;        "Newly discovered evidence (notarized affidavit)," in which
                         "[t]he alleged victim of the offenses that [Harrison has] been
                         wrongfully convicted of, Jeremy Shelton, voluntarily recanted his
                         accusations of[Harrison] being the person that assaulted him."
                         (§ 2254 Pet. 5.)

       Claim Two:        "Ineffective assistance of counsel" because "[a]fter being made
                         aware of the after-acquired newly discovered evidence and
                          supplied with a copy of it (notarized affidavit),[Harrison's] trial
                          counsel failed to conduct an appropriate investigation or at the
                          least, inform the proper authority of the evidence that cast doubt
                          upon the correctness of the conviction." {Id at 7.)




'The Court employs the pagination assigned by the CM/ECF docketing system for citations to
Harrison's submissions. The Court corrects the spelling, punctuation, capitalization, and spacing
in the quotations from Harrison's submissions.
